Citation Nr: 0105982	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-10 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
hemorrhoids.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
December 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO), which denied a compensable evaluation for 
hemorrhoids.

In connection with this appeal, the veteran requested a 
personal hearing before a Member of the Board at the RO.  He 
withdrew his hearing request in September 2000.  See 38 
C.F.R. § 20.704(e) (2000).  Accordingly, the Board will 
proceed with consideration of the veteran's claim based on 
the evidence of record, as he has requested.



FINDING OF FACT

There is no clinical evidence of internal or external 
hemorrhoids during the entire appeal period.


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.114, Diagnostic Code 7336 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In February 1945, the veteran underwent a hemorrhoidectomy, 
and was diagnosed with chronic external hemorrhoids.  The 
December 1945 discharge examination report indicates that the 
anus and rectum were normal.

A November 1998 VA clinical pharmacy progress note indicates 
that the veteran suffers from iron deficiency anemia.  A 
February 1999 VA clinical pharmacy progress note mentions a 
history of anemia.

By March 1999 rating decision, service connection for 
hemorrhoids was granted with an evaluation of zero percent, 
effective September 21, 1998. 

A note from the veteran received in June 1999 indicates that 
he missed his scheduled VA examination due to hemorrhoidal 
pain.  

A June 1999 fee basis examination report reflects that the 
veteran had minimal problems with his rectum since his 
hemorrhoidectomy.  The physician stated that the veteran 
suffers no rectal bleeding and has fair bowel control 
although he does have some soiling four to five times a year.  
He has had no weight loss or abdominal pain and has a good 
appetite.  The physician indicated that the veteran takes 
iron supplements for his reported anemia.  A rectal 
examination revealed some deformity with a normal-feeling 
prostate and gray stool, which was hemoccult negative.  The 
physician concluded that the veteran does not appear to have 
any disability with regard to hemorrhoid surgery.  The 
physician also indicated that the veteran was possibly 
anemic.  That impression was confirmed in an addendum to the 
report dated in July 1999.

In a letter dated in June 2000, the veteran stated that he is 
"still disabled and in pain from hemorrhoids."  In a letter 
dated in July 2000, the veteran stated that he has not been 
able to "hold [his] bowels" since his in-service 
hemorrhoidectomy.  

In October 2000, the veteran underwent another VA fee basis 
examination.  He told the physician that he is not currently 
bothered by hemorrhoids and denied gastrointestinal bleeding.  
He did report, however, that he suffers from intermittent 
fecal incontinence and wears diapers once or twice a month.  
According to the veteran, that condition began approximately 
two years prior to the examination.  Pursuant to a rectal 
examination, the physician concluded that there were no 
external or internal hemorrhoids.  As well, there were no 
fissures, obvious fecal leakage, or ulceration.  The 
physician stated that "no specific restrictions [should] be 
imposed on a rectal basis."  The physician noted that the 
veteran suffers from anemia.

  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2000).  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. 4.7 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

More recently, the U.S Court of Appeals for Veterans Claims 
(Court) held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The veteran's service-connected hemorrhoids are rated 
noncompensable pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7336.  Under those provisions, a zero percent evaluation is 
warranted for hemorrhoids (external or internal) where there 
is evidence of mild to moderate symptomatology.  A 10 percent 
evaluation is warranted where there is evidence of large or 
thrombotic hemorrhoids, which are irreducible, with excessive 
redundant tissue, and frequent recurrences.  A 20 percent 
evaluation, the maximum allowed, is warranted where 
hemorrhoids are present, with persistent bleeding and 
secondary anemia, or with fissures.

Analysis

In reaching its decision herein the Board has considered that 
Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  In this 
case, the Board finds that the veteran is not prejudiced by 
its consideration of his claim pursuant to this new 
legislation insofar as VA has already met all obligations to 
the veteran under the new legislation.  He has been afforded 
comprehensive and responsive fee basis examinations in June 
1999 and October 2000, and he has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal.  The Board further notes that he has 
been informed, via supplemental statements of the case, of 
the nature of the evidence needed to substantiate his claim.  
In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

On close review of the evidence of record, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for the veteran's hemorrhoids.  The 
June 1999 physical examination reveals that the veteran does 
not appear to have any disability with regard to his 
hemorrhoid surgery.  The October 2000 physical examination 
indicates that the veteran does not have any hemorrhoids, 
external or internal.  Further, that examination indicates 
that there are no fissures, obvious fecal leakage, or 
ulceration.  The veteran himself denied gastrointestinal 
bleeding or any type of discomfort due to hemorrhoids.  In 
fact, pursuant to the October 2000 examination, the physician 
concluded that the veteran faces no rectal restrictions.  
Rather, the medical evidence indicates that he has anemia and 
perhaps fecal incontinence as well, neither of which has been 
associated by medical personnel to the service-connected 
hemorrhoid condition.

Based on the foregoing, a compensable rating is unwarranted.  
While the Board has considered the veteran's subjective 
complaints regarding his hemorrhoids, namely pain and fecal 
incontinence, the medical evidence of record simply does not 
show that his subjective complaints are manifested by 
hemorrhoids which are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
As well, the objective findings do not show persistent 
bleeding or fissures.  Based on these findings, the Board 
concludes that the veteran's service-connected hemorrhoid 
residuals are no more than mild or moderate under the 
criteria set forth at Diagnostic Code 7336.  The evidence is 
not so evenly balanced that there is doubt as to any material 
issue. 38 U.S.C.A. § 5107.

Finally, as in Fenderson, supra, the veteran has perfected an 
appeal as to the assignment of the initial rating for his 
hemorrhoids.  Accordingly, the Board has considered whether 
or not the rating of the veteran's hemorrhoids should be 
divided into separate periods based on differences in the 
levels of disability demonstrated over time.  After reviewing 
the evidence of record, however, the Board has concluded that 
the veteran's disability has been essentially unchanged since 
the award of service connection.  For that reason, the Board 
finds that a compensable rating is not warranted at any time 
since the award of service connection for that disability.


ORDER

A compensable evaluation for hemorrhoids is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

